Fourth Court of Appeals
                                      San Antonio, Texas
                                             March 23, 2015

                                          No. 04-14-00841-CV

                                      IN RE Rowland MARTIN

                                   Original Mandamus Proceeding 1

                                                 ORDER

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

        Relator initiated this original proceeding for writs of prohibition and mandamus in
December 2014 regarding a July 2014 trial court order granting injunctive relief. This court
issued its opinion denying relator’s petition on December 17, 2014. On March 13, 2015, relator
filed a motion seeking to reinstate this original proceeding and consolidate it with the
interlocutory appeal of the July 2014 order granting injunctive relief presently pending before
this court in Appeal No. 04-14-00483-CV, styled Rowland Martin Jr. v. Edward L. Bravenec
and 1216 West Ave., Inc.

           The court has considered relator’s motion and it is DENIED.

           It is so ORDERED on March 23, 2015.


                                                      PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2014CI07644, styled Edward L. Bravenec and 1216 West Ave., Inc. v.
Rowland Martin Jr., pending in the 285th Judicial District Court, Bexar County, Texas, the Honorable Solomon
Casseb III presiding.